Title: To James Madison from Joseph Anderson, 29 March 1810
From: Anderson, Joseph
To: Madison, James


SirSenate Chamber 29th March 1810.
In the Course of the communication which Judge Thruston and I had with you, on Monday evening, he mentioned a resolution which had been passed by the Legislature of the Mississipi Territory in relation to Mr Poindexter. The resolution has been handed to me this morning—with a request that I would transmit it to you. Accept Sir assurance of my high and Sincere respect, and Esteem
Jos: Anderson
